DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses the combination of a soil-groundwater remediation device comprising an injection structure disposed in an injection well, the injection structure comprising a hot air injection member comprising a screen being above a surface of groundwater, an oxidant injection member, and a micro-bubble injection member; an extraction structure disposed in an extraction well spaced from the injection structure, the extraction structure comprising a liquid phase extraction member and a gas phase extraction member, and an extraction well member and an extraction screen, the extraction screen is a tubular mesh structure extending from the surface of the groundwater to a bottom of the extraction well. The soil-groundwater joint remediation device of the present disclosure can in-situ remove the pollutants in the contaminated area, and reduce water content of soil, to promote transfer of the volatile organic compounds from groundwater to soil, so that the volatile organic compounds can be extracted in the gas phase, which increases extraction efficiency, reduces energy consumption, saves cost and improves remediation efficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678